Citation Nr: 1500650	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-47 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
	
1.  Service connection for a sinus disorder. 

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent from January 8, 2009 to May 16, 2011, from October 1, 2011 to June 25, 2012, and from October 1, 2012 for the service-connected right shoulder tendonitis (a right shoulder disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training (ACDUTRA) service from July 2006 to December 2006 and served on active duty from October 2007 to January 2009, from May 2011 to September 2011, and from June 2012 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a sinus disorder, and granted service connection for right shoulder tendonitis, initially assigning a 10 percent rating.  The Veteran entered a notice of disagreement with the initial 10 percent rating assigned for the right shoulder disability. 

An August 2009 rating decision granted service connection for nerve damage to the right scapula as secondary to the service-connected disability of right shoulder tendonitis, initially assigning a noncompensable (zero percent) rating for the right shoulder nerve involvement.  The May 2012 Board remand directed that the service-connected right shoulder nerve involvement be readjudicated.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  In this regard, a November 2014 rating decision readjudicated the nerve rating issue, continuing the noncompensable (0 percent) rating assigned for nerve involvement of the right shoulder.  

The record reflects that the Veteran requested a hearing before a Decision Review Officer (DRO).  See December 2009 VA Form 9.  The Veteran was notified that the hearing was scheduled for January 28, 2010.  In a January 27, 2010 statement, the Veteran's authorized representative requested that the hearing be rescheduled.  The Veteran was sent another letter dated on January 27, 2010 informing him that the hearing was scheduled on February 23, 2010.  The Veteran did not show for the hearing and has not provided good cause for failing to appear; therefore, the Veteran's DRO hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

In May 2012, the Board remanded the case for an updated examination of the right shoulder and issuance of a supplemental statement of the case (SSOC) in connection with the issue of service connection for a sinus disorder in order for the AOJ to consider additional evidence that was received by the RO prior to certification of the appeal to the Board, as well as consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This was accomplished, and the Board concludes that the Agency of Original Jurisdiction (AOJ) substantially complied with the May 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, upon remand by the Board in May 2012, the Veteran's authorized representative indicated that the Veteran does not wish to pursue a claim for a TDIU at this time.  See October 2012 VA Form 21-4138.  Accordingly, the issue of entitlement to a TDIU is not before the Board on appeal.  See 38 C.F.R. § 20.204 (2014). 

The issue of entitlement to a higher initial rating for right shoulder tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. There was no injury, disease, or event of the nose or sinuses in service.

2. The Veteran does not have a current sinus disability.


CONCLUSION OF LAW

The criteria for service connection for a sinus disorder are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in January 2009, prior to the initial adjudication of the claim for service connection for a sinus disorder in April 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, as well as lay statements by the Veteran and a colleague in support of the claim for service connection for a sinus disorder.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for a sinus disorder, the Veteran was afforded a VA examination in March 2009, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination report contains all the findings needed to evaluate the claim for service connection for a sinus disorder, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board acknowledges the November 2014 statement by the Veteran's authorized representative that the Veteran has not received a current VA examination in connection with the issue of service connection for a sinus disorder and requesting that the Veteran be evaluated by an ear, nose, and throat specialist, to include the completion of diagnostic tests, to establish whether sinusitis can be definitively documented.  However, as stated above, the Veteran was afforded a VA examination in March 2009 that found no current sinus disability.  Neither the Veteran nor the representative contended that the March 2009 VA examination was in any way defective so as to warrant a new examination.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of a sinus disorder, and the Veteran has consistently denied, including as recent as May 2014, that he ever had a sinus disorder.  Moreover, as explained herein, as the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant sinus or nose injury or disease in service, there is no duty to provide an additional VA medical examination.  Because there is no current sinus disability and, even if, arguendo, there were to be found upon further examination a current disability or symptoms of disability, no in-service injury or disease to which a competent medical opinion could relate any current disability, if any, or a factual basis of continuous symptoms that would support an opinion; therefore, there is no reasonable possibility that a further VA examination or opinion could aid in substantiating the current claim for service connection for a sinus disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of this case for an additional VA examination or to obtain another medical opinion would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Sinus disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection a sinus disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Sinus Disorder

The Veteran contends that service connection for a sinus disorder is warranted because his sinuses have been bothering him since his time in service, and that these problems have remained constant since service separation.  The Veteran also reported that, as a result of the claimed sinus disorder, he has 100 non-incapacitating episodes per year.  See November 2014 Informal Hearing Presentation (IHP).

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a sinus or nose injury, disease, or event during active service, and did not experience the onset of symptoms of a sinus disorder during any of the service periods.  Review of service treatment records shows no complaints, treatment, or diagnosis of a nose or sinus disorder during service.  Moreover, service treatment records show that on multiple occasions the Veteran explicitly and implicitly denied having a sinus disorder.  A December 2008 statement of medical examination and duty status showed that the Veteran reported history of bilateral knee, low back, upper back, and right shoulder injuries, but did not mention any history of a sinus disorder.  A concurrent post-deployment report showed that the Veteran listed his health concerns as shoulder, knees, and back problems but did not mention a sinus disorder.  

Similarly, a December 2008 report of medical assessment showed that the Veteran reported that his overall health is worse due to right shoulder, knees, and back injuries and that he had not suffered from any injury or illness while on active duty for which he did not seek medical care.  Additionally, a December 2008 active duty health readiness survey showed that when asked to check all the health problems that apply, the Veteran did not check sinus disease but checked other health problems such as back pain.  Finally, multiple periodic health assessment reports during active duty and reserve service showed that when asked whether he has or ever had sinus disease, the Veteran consistently answered "no."  See January 2012, September 2013, and May 2014 periodic health assessment reports.  This is not a reliance only on negative evidence, but rather relies on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service. 

The Board has considered more recent lay statements by the Veteran, which were made for VA disability compensation purposes, that he had sinus problems in service and since service, as well as the May 2009 lay statement by Sergeant S. stating that the Veteran was his roommate during the entire deployment, that the Veteran told him about how much his sinus was bothering him, and that the Veteran did not seek treatment for sinus because the Veteran did want to go to sick call just for that and he did not want people thinking of him the way they thought about other people that were going to sick call just for anything minor.  While the Veteran and his colleague are competent to report sinus symptoms, because of the Veteran's own, more contemporaneous, and more consistent denials of ever having disease, both in service and as recent as May 2014, as outlined above, the Board finds that the lay statements by the Veteran and his colleague are inconsistent with, and outweighed by, the other, more contemporaneous lay and medical evidence of record, so are not credible.  Accordingly, the Board finds that the Veteran's consistent denials of ever having sinus disease, including as contained in the contemporaneous active and reserve service treatment records, are more probative than the current statements being made for purposes of this appeal.  Accordingly, the Board finds that the Veteran did not have symptoms of a sinus disability that began in service and since service. 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a diagnosed sinus disability for VA compensation purposes.  The March 2009 VA examination report showed that the Veteran reported being diagnosed with a sinus condition that had existed for one year.  The Veteran described his sinus problems as being constant and that he experiences 100 non-incapacitating episodes per year.  He reported interference with breathing through the nose, but no purulent discharge from the nose, hoarseness of the voice, or pain.  The Veteran also stated he had not received any treatment for a sinus disorder.  Upon examination in March 2009, the VA examiner stated that examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement, no rhinitis, and no sinusitis.  A concurrent sinus X-ray showed that the Veteran's sinuses were normal.  As such, the March 2009 VA examiner opined that there is no diagnosis of a sinus disorder because there is no pathology to render a diagnosis, and no finding of bacterial rhinitis.

VA and private treatment records during the appeal period show similar findings.  A January 2009 VA treatment record showed that the Veteran reported that sinuses get clogged up easily with dust, and a concurrent examination of the ears, nose, mouth, and throat showed no abnormalities.  A December 2011 VA ear, nose, and throat note showed that the reported a history of hearing loss and tinnitus but did not mention any history of sinus.  Again, an examination of the ears, nose, mouth, and throat was negative for any abnormalities.  

A December 2012 radiology report from Mercy Hospital showed sinusitis changes, most significant in the right maxillary sinus; there was mucosal thickening and a small amount of fluid in the right maxillary sinus.  Minimal mucosal thickening was seen in a few ethmoid air cells bilaterally, but other sinuses were clear; however, there was no diagnosis of a sinus disorder.  Finally, as stated above, in a May 2014 periodic health assessment report, the Veteran denied ever having sinus disease.  Accordingly, the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a current sinus disability. 

In total, the weight of the competent evidence of record, including the Veteran's consistent denials of ever having sinus disease in periodic health assessments, demonstrates that the Veteran did not sustain a sinus or other relevant injury or disease during service, that symptoms of sinus disorder did not have an onset during 

service or since service, and the Veteran does not have a current sinus disability.  Without a current sinus disability, service connection cannot be established.  See Brammer, 3 Vet. App. 223.  Based on the foregoing, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a sinus disorder is denied.


REMAND

Initial Rating for Right Shoulder Disability

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a November 2014 statement, the Veteran's authorized representative represented that the Veteran's right shoulder disability symptoms had worsened since the last VA examination.  Specifically, the authorized representative wrote that the Veteran reported having constant right shoulder pain that radiates down the arm, occurs spontaneously, and is aggravated by activity, and that the Veteran also had difficulty lying down and with lifting objects.  Because the Veteran's representative is asserting that the service-connected right shoulder disability on appeal has increased in severity since the November 2012 VA examination, and is purporting to do so based on specific reports from the Veteran, rather than just a generalized assertion, the Board finds that a remand for an updated VA examination of the right shoulder is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the issue of entitlement to a higher initial rating for a right shoulder disability is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination(s) to help ascertain the current extent of the service-connected right shoulder disability.  The relevant documents in the claims folder should be made available for review in connection with this examination or examinations.  All indicated tests and studies should be performed.

2. Thereafter, the AOJ should readjudicate the issue of higher initial rating for a right shoulder disorder.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


